Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attention: Kimberly Browning, Esq. Re: Third Avenue Focused Credit Fund File Numbers: 333-20891 811-8039 Dear Ms. Browning, I am writing to respond to comments received from Mr. Richard Pfordte on July 28, 2009 concerning the registration statement filed for the Third Avenue Focused Credit Fund (the “Fund”). We thank you and Mr. Pfordte for your attention to this matter. I have tried to summarize the Staff’s comments and listed our responses thereto. In addition, on behalf of the Fund, I am transmitting herewith for filing under the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940 as amended (“1940 Act”), Post-Effective Amendment No. 26 (the “Amendment”) to the Fund’s Registration Statement on Form N1-A. This amendment is marked to show our proposed changes to respond to each comment below along with a few additional small changes we have made to improve certain disclosures. COMMENT 1: Explain why the Fund’s name does not suggest that the fund will be focusing on “credit worthy” companies or securities. RESPONSE: The name of the Fund was chosen to accurately represent the investment strategy of the Fund – namely, to invest in a focused portfolio of a variety of credit instruments, which may include credits of various qualities depending on market conditions and the investment adviser’s judgment. We do not believe that the word “Focus” has any connotation regarding creditworthiness and have never seen the word used in that connection without being accompanied by a specific statement as to the nature of the focus be it non-creditworthy, creditworthy, investment grade, U.S. Government, or whatever. We believe that the Fund name is thus appropriate and we do not believe that there is any implication of credit quality one way or another. However, as there may be times that the Fund will hold a significant portion of its assets in distressed or defaulted securities, we have increased disclosure on this point to avoid any possibility of confusion. We have also increased disclosure regarding the fact that the Fund will likely hold fewer positions than most credit funds in the marketplace of which we are aware. Please see blackline at page 2 (“Who May Want to Invest”) and on pages 3 and 4. COMMENT 2: Explain the purpose of the disclosure on page 2 of the Prospectus. RESPONSE: This disclosure exists in the primary prospectus for the other funds in the Third Avenue family. We believe that it reduces redundancy and helps explain the overarching investment philosophy of our firm. However, we have edited this section to make it more short and simple. Please see blackline on page 2. COMMENT 3: Consider adding additional risk disclosure to the “Who May Want to Invest” Section. RESPONSE: Please see attached blackline to which additional disclosure has been added. COMMENT 4: Confirm that all principal investment strategies are listed and that all types of investments have been fully described. RESPONSE: We believe that all principal strategies have been listed and that all proposed types of investments are fully described. In response to certain more detailed comments on this section from the Staff, we have made the changes shown in the attached blackline on pages 3 and 4. COMMENT 5: If the Fund intends to invest in emerging market countries or in mid-cap companies, additional risk factors should be added to the principal investment risks. RESPONSE: We have added these disclosures (please see blackline, page 4). COMMENT 6: Revise disclosures concerning cap on expenses to make clear that it is not a pure waiver but rather that the adviser retains the right to recoup unpaid fees in the future and that only the Board can terminate the agreement. RESPONSE: Please see revisions in blackline on pages 5 and 6 and in footnote 2 on page 6. COMMENT 7: Add disclosures concerning possible wire fees in the Fee Table on page 5 RESPONSE: Please see revisions to footnote 1 on pages 5 and 6 in blackline. COMMENT 8: Clarify that Net Annual Fund Operating Expenses are a percent of net assets. RESPONSE: Please see revisions to footnote 2 on page 6 in blackline. COMMENT 9: Add disclosure that the recoupment of fees does not include interest. RESPONSE: Please see revised footnote 2 on page 6 of the blackline. COMMENT 10: Confirm that fee allocations will be the same for both classes of Fund shares even after any fee deferral. RESPONSE: All allocations of class specific and non-class specific expenses , as well as fee waivers or deferrals and expense payments or reimbursements, shall be in accordance with Rule 18f-3 of the 1940 Act and shall be calculated to avoid any preferential dividend. COMMENT 11: Clarify on page nine in the “Purchasing Shares” Section how and where orders must be received in order for them to be processed. RESPONSE : Please see revisions in blackline on page 9. COMMENT 12: Confirm that any order rejected will be rejected within 48 hours barring extreme circumstances. RESPONSE: Please see revisions in blackline on page 11. COMMENT 13: In “Frequent Trading and Early Redemption Fee” section, increase specificity of when purchasers will be barred or discuss why such specificity is not required. RESPONSE: We believe that market timing issues in the Fund are likely to be infrequent given both the long term nature of the Fund’s investment philosophy and the Fund’s significant redemption fee. This has been the experience with our existing funds. Accordingly, we believe that it would not behoove the Fund to make any frequent trading limitations explicit both to avoid allowing potential market timers to operate with such knowledge and also to afford the Fund flexibility if it detects anomalous activities. COMMENT 14: Confirm that all principal objectives and strategies are contained in the Prospectus. RESPONSE: We confirm that all principal objectives and strategies are contained in the Prospectus. COMMENTS TO “INVESTMENT RESTRICTIONS” SECTION OF SAI AT COMMENT: Add disclosure that Fund will not pledge more than one third of its assets. RESPONSE: We note that the Fund does not intend to use any leverage and has already restricted its borrowings in its first enumerated investment restriction. We have also added additional language to the paragraph following the fundamental restrictions to ensure that this comment is addressed. See revisions on page 16 of the SAI. COMMENT: Modify the language pertaining to restrictions only applying at the time of investment to clarify how this language applies to borrowing restrictions and liquidity limits. RESPONSE: See revisions in blackline in footnote on page 16 of SAI. COMMENT: Clarify the Fund’s lending policy to make clear that no direct loans will be made except to reserve the right to lend securities. RESPONSE: We respectfully submit that such loans are fully permitted so long as the Fund reserves freedom to do so and such loans do not violate any other investment restrictions, including liquidity restrictions. We note that there is appropriate risk disclosure concerning such investments (please see Prospectus page 3 and SAI page 5) and have added appropriate language on page 16. COMMENT: Expand investment restriction 3 to restrict investments in commodities or directly in real estate. RESPONSE: We respectfully submit that the Fund is allowed to reserve the ability to make these investments should it so choose and have added appropriate language on page 16. At the present time, the Fund does not intend to make commodities investments as noted on page 9 of the SAI. With respect to Real Estate investments, the Fund does not intend to make such investments directly at this time and therefore we believe that disclosure on this item beyond the reservation of right in the fundamental restrictions is unnecessary at this time. Should the Fund desire, in the future, to pursue these investments, the Fund will provide appropriate disclosure to investors. COMMENT: Increase disclosure on expected portfolio turnover. RESPONSE: See revisions in blackline on page 9 and page 28 of the SAI. Again, we thank you for your attention to this matter, and we hope that this letter and the revisions in the Amendment are responsive to the Staff’s comments. If you have any additional questions or concerns, please feel free to give me a call (212-906-1190). Thank you. Sincerely, W. James Hall General Counsel August 17, 2009 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attention: Kimberly Browning, Esq. Re: Third Avenue Focused Credit Fund (File Numbers: 333-20891; 811-8039) Ladies and Gentlemen: At the request of the staff (the "Staff") of the Securities and Exchange Commission (the "Commission"), the undersigned Fund acknowledges the following: the Fund is responsible for the adequacy and accuracy of the disclosure in the filing; Staff comments or changes to disclosure in response to Staff comments in the filing reviewed by the Staff do not foreclose the Commission from taking any action with respect to the filing; and the Fund may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, THIRD AVENUE FOCUSED CREDIT FUND By: /s/ W. James Hall General Counsel The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION August 17, 2009 Third Avenue Focused Credit Fund An Investment Portfolio of Third Avenue Trust PROSPECTUS August 31, As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS THIRD AVENUE FOCUSED CREDIT FUND Investment Philosophy 2 Who May Want to Invest 2 Investment Objective 3 Principal Investment Strategies 3 Principal Investment Risks 3 Performance 5 Fund Codes 5 Fees and Expenses 5 Example 6 MANAGEMENT OF THE FUNDS 7 HOW TO CHOOSE A SHARE CLASS 8 HOW TO PURCHASE SHARES 9 HOW TO REDEEM SHARES 13 HOW TO EXCHANGE SHARES 16 DIVIDENDS, CAPITAL GAIN DISTRIBUTIONS AND TAXES 17 SHAREHOLDER SERVICES 19 1 T HIRD AVENUE FOCUSED CREDIT FUND W ho May Want to Invest Third Avenue Focused Credit Fund may be appropriate for long-term investors seeking alternatives to equity investments for long-term total return, which may include returns from a combination of sources including capital appreciation, fees and interest income. The Fund may include significant distressed and defaulted securities and is not appropriate for short-term investors or those primarily seeking current income or for those investors who cannot withstand the risk of loss. I nvestment Philosophy Third Avenue Focused Credit Fund (the Portfolio or Fund) adheres to a strict value discipline in selecting securities and other instruments. This means seeking investments whose market prices are low in relation to what the Funds Adviser, Third Avenue Management LLC (the Adviser), believes is their intrinsic value and/or whose total return potential is considered by the Adviser to be high. The Funds Adviser believes this both lowers investment risk and increases capital appreciation and total return potential. The Fund identifies investment opportunities through intensive research of individual companies and generally does not focus solely on market conditions and other macro factors. For these reasons, the Fund may seek investments in the debt or other securities of companies in industries that are believed to be temporarily depressed. The Fund follows a strategy of long-term investing. The Fund will generally sell an investment when there has been a fundamental change in the business or capital structure of the company which significantly affects the investments inherent value or when the Adviser believes that the market value of an investment is overpriced relative to its intrinsic value. When the Funds Adviser believes that a temporary defensive posture is appropriate, or there appears to be a lack of suitable opportunities that meet the Funds investment criteria, the Fund may hold all or a portion of its assets in short-term or other sovereign instruments, cash or cash equivalents. This does not constitute a change in the Funds investment objective, but could prevent or delay the Fund from achieving its objective. 2 THIRD AVENUE FOCUSED CREDIT FUND I nvestment Objective Third Avenue Focused Credit Fund seeks long-term total return, which may include investment returns from a combination of sources including capital appreciation, fees and interest income. After the Funds first year of operations, the investment objective may be changed without shareholder approval on 60 days written notice to shareholders. P rincipal Investment Strategies The Fund seeks to achieve its objective mainly by investing under normal circumstances at least 80% of the Funds net assets in bonds and other types of credit instruments. The Fund intends to invest a substantial amount of its assets in below investment grade credit instruments. Credit instruments include high-yield bonds (commonly known as junk bonds or junk debt), bank loans, convertible bonds or preferred stock, bankruptcy financings and other types of debt instruments. In making these investments, the Adviser will choose to purchase instruments that the Adviser believes are undervalued. The Fund does not seek to invest for current yield, but rather for total return, which may include investment returns from a combination of sources including capital appreciation, fees and interest income. The Fund may invest in debt with any credit rating or without a credit rating issued by independent rating agencies and may invest in various kinds of debt, loans and debtor in possession loans, including preferred and convertible securities, bonds, notes, mezzanine debt, bank debt and other secured and unsecured obligations, including derivatives for hedging and other purposes. The Fund may have significant investments in distressed and defaulted securities and intends to focus on a relatively small number of issuers. The Fund may invest without limitation in distressed securities or other debt that is in default or the issuers of which are in bankruptcy. The Fund invests in companies regardless of market capitalization. It also invests in both domestic and foreign securities, including securities in emerging markets. Although the Adviser believes that initially, the Fund will primarily invest in credit instruments that are current on their interest payments, the mix of the Funds investments at any time will depend on the industries and types of securities the Adviser believes hold the most value within the Funds investment strategy. The Fund may also hold significant positions in equity or other assets that the Fund receives as part of a reorganization process, and may hold those assets until such time as the Adviser believes that a disposition is most advantageous. Such assets will be considered credit instruments for purposes of the Funds requirement to invest 80% of its net assets in bonds and other types of credit instruments. P rincipal Investment Risks High-Yield and Distressed Risk. The Funds investments in high-yield and distressed securities may expose the Fund to greater risks than if the Fund only owned higher-grade securities. The value of high-yield, lower quality securities is affected by the creditworthiness of the issuers of the securities and by general economic and specific industry conditions. Issuers of high-yield securities are not as strong financially as those with higher credit ratings, so the securities are usually considered speculative investments. These issuers are more vulnerable to financial setbacks and recession than are more creditworthy issuers, which may impair their ability to make interest and principal payments. The Fund also invests in distressed securities, which the Adviser considers to be issued by companies that are, or might be, involved in reorganizations or financial restructurings, either out of court or in bankruptcy. The Funds investments in distressed securities typically involve the purchase of high-yield bonds, bank debt or other indebtedness of such companies. Insolvency and Bankruptcy Risk. The Funds investments in obligations of stressed, distressed and bankrupt issuers, including debt obligations that are in default, generally trade significantly below par and are considered speculative. The repayment of defaulted obligations is subject to significant uncertainties. Defaulted obligations might be repaid only after lengthy workout or bankruptcy proceedings, during which the issuer might not make any interest or other payments. Typically such workout or bankruptcy proceedings result in only partial recovery of cash payments or an exchange of the defaulted obligation for other debt or equity securities of the issuer or its affiliates, which may in turn be illiquid or speculative. There is even a potential risk of loss by the Fund of its entire investment in such securities. There are a number of significant risks inherent in the bankruptcy process. A bankruptcy filing by an issuer may adversely and permanently affect the market position and operations of the issuer. Many factors of the bankruptcy process, including court decisions, the size and priority of other claims, and the duration and costs of the bankruptcy process, are beyond the control of the Fund and can adversely affect the Funds return on investment. For example, a court could invalidate or subordinate a debt obligation of, or reclaim amounts paid by a debtor to, the Fund. To the extent that any such payments are recaptured from the Fund the resulting loss will be borne by the Fund and its investors. The Adviser, on behalf of the Fund, may also participate on committees formed by creditors to negotiate with debtors with respect to restructuring issues. There can be no assurance that the Advisers participation would yield favorable results for the Fund, and such participation may subject the Fund to additional duties, liabilities 3 and trading restrictions in a particular investment. Foreign Securities and Emerging Markets Risk. Foreign securities from a particular country or region may be subject to currency fluctuations and controls or adverse political, social, economic or other developments that are unique to that particular country or region.
